 

Case 7:21-cr-00719 Document1 Filed on 04/06/21 in TXSD Page 1 of 3 0 Vy

United States District Court
Southern District of Texas
FILED

 

UNITED STATES DISTRICT COURT P APR 06 2021
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION Nathan Ochsner, Clerk

' UNITED STATES OF AMERICA §

Vv. : Criminal No. AA - 2? 1 - f | 9

PETER GEORGE HOFFMAN 3

SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

From on or about January 1, 2018, and continuing up to and including the date of the return
of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,
defendant,

PETER GEORGE HOFFMAN
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 5 kilograms or more of a mixture or substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

Count Two

On or about April 18, 2018, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,
PETER GEORGE HOFFMAN
did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 5 kilograms or more, that is, approximately 43.6 kilograms of
 

Case 7:21-cr-00719 Document1 Filed on 04/06/21 in TXSD Page 2 of 3

a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title

18, United States Code, Section 2.

NOTICE OF CRIMINAL FORFEITURE
(21 U.S.C. § 853)

Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, Section 846, the defendant,
PETER GEORGE HOFFMAN
Shall forfeit to the United States of America any property constituting, or derived from,
any proceeds obtained, directly or indirectly, as the result of such offenses and any property
used, or intended o be used, in any manner or part, to commit, or to facilitate the commission of,
the offense.
MONEY JUDGMENT AND SUBSTITUTE ASSETS
The United States gives notice that it will seek a money judgment against the defendant.
If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without

difficulty,
 

Case 7:21-cr-00719 Document1 Filed on 04/06/21 in TXSD Page 3 of 3

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p).

A TRUE BILL

 

 

FOREPERSON

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY

vp

wep UNITED STATES ATTORNEY
